DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “the control the power supplied to the electric motor based on phases of a fastening operation of the hand-held power tool” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10, 14, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener (US 2016/0311094) in view of Hirabayashi (US 2015/0144365).

Regarding claim 9, Mergener discloses a hand-held power tool (Fig. 25 item 1500) comprising: 
a housing assembly supporting an electric motor having a rotor configured to rotate when the electric motor is supplied with power ([0037] discloses the electric motor, [0148] describes ts use in the embodiment item 1500); 
an output spindle protruding from an output end of the housing assembly (Fig. 25 item 1510); 
wherein the output spindle is functionally coupled to the rotor such that the output spindle rotates in response to a rotation of the rotor ([0144]); 
([0145]); 
wherein the control the power supplied to the electric motor based on phases of a fastening operation of the hand-held power tool; ([0148-0149] discloses control of power to control the speed of the motor
wherein the phases of the fastening operations of the hand-held power tool are selected from the group consisting of a continuous run phase and an impacting phase ([0149] discloses the change in phases); 
wherein the hand-held power tool further comprises a controller programmed to perform the steps of: 
(a) determine, using information provided from the user interface, a selected operation mode of the hand-held power tool ([0144-0146] discloses the selection of operation mode), 
(d) apply power to the electric motor based on the selected operation mode of the hand-held power tool and based on the determined phase of the fastening operation([0149-0155] discloses the different modes and phases affecting the operation).
Mergener further discloses the monitoring an impact mechanism to detect when the tool enters the impact mode ([0149]).Mergener is silent regarding (b) detect, using information obtained by one or more sensors of the hand-held power tool, a sharp rise in current relative to a level of current that was being supplied to the motor during the continuous run phase,
(c) determine the phase of the fasteninq operation in which the hand- held power tool is operating in based on the detected sharp rise in current, and
However, Chen teaches detecting the current through a motor and indicating impact of the hammer when the current rises to higher than a normal amount ([0165-0169]). This is understood to be a sharp rise in current as it is a change in current to higher than a preset value. The advantage of utilizing the current to detect a change in mode is to be able to detect a change in behavior of the tool– in other words, by use of a known technique to improve similar devices (methods, or products) in the same way. 

Regarding claim 10 which depends on claim 9, Mergener further discloses the hand-held power tool of Claim 9, wherein the continuous run phase is characterized by a first rotational speed, continuous rotation, and low output torque until the output spindle experiences a threshold rotational resistance from a fastener being rotated by the hand-held power tool, wherein the impacting phase begins once the threshold rotational resistance from the fastener being rotated by the hand-held power tool occurs, and wherein the impacting phase is characterized by the output spindle experiencing intermittent rotations at a second rotational speed that is a lower speed than the first rotational speed, and is at a higher output torque ([0149] discloses the change in speed. This claim does not actively limit what the tool does. It only serves to further limit the phases the tool senses. The behavior of an impact tool experiencing the described behavior is well known as shown by prior art describing the behavior of impact wrenches, for example Chen (US 2015/0122521) describes this behavior which Mergener in view of Hirabayashi does detect).

Regarding claim 14 which depends on claim 9, Mergener further discloses the hand-held power tool of Claim 9, wherein the plurality of operation modes includes a reduced power mode, and wherein during the impacting phase at the reduced power mode: power is applied to the electric motor at a level that avoids operating speeds of the electric motor that create oscillations in the hand-held power tool that cause the hand-held power tool to vibrate (Mergener discloses the ability to adjust the preset speed of the power tool for when impact begins to occur [0149]).

Regarding claim 15 which depends on claim 21, Mergener further discloses the hand-held power tool of Claim 9, wherein applying power to the electric motor based on the selected operation mode of the hand-held power tool and based on the determined phase of the fastening operation includes: 
([0155] impact timer mode)

Regarding claim 21 which depends on claim 9, Mergener discloses the hand-held power tool of Claim 9, wherein applying power to the electric motor based on the selected operation mode of the hand-held power tool and based on the determined phase of the fastening operation includes: 
(i) applying full power to the electric motor during the continuous run phase and the impacting phase when a first operation mode of the hand-held power tool is selected ([0148] high speed mode), 
(ii) applying full power to the electric motor during the continuous run phase when a second operation mode of the hand-held power tool is selected ([0149]), and 
(iii) applying reduced power to the electric motor during the impacting phase when the second operation mode of the hand-held power tool is selected([0149]).

Response to Arguments
	Regarding applicant’s rebuttal of claim interpretation under 35 U.S.C. 112(f). Applicant argues the generic placeholder “controller” is modified by sufficient acts for performing the claimed function that 35 U.S.C. 112(f) is not invoked. Examiner withdraws interpretation of the claimed “controller” under  35 U.S.C. 112(f) as the claimed controller contains enough modifiers to perform the claimed functions.
	Regarding claim rejections under 35 U.S.C. 112(b), applicants amendments successfully overcome previous rejection.
	Applicant argues that Chen considers current valuation before impact and current valuation after impact to determine the phase of the fastening operation. Applicant’s arguments with respect to claim(s) 9, 10, 14-15, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731